UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2360


MARLA CRAWFORD,

                  Plaintiff - Appellant,

          v.

DEPARTMENT OF CORRECTIONAL EDUCATION,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00430-HEH)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marla Crawford, Appellant Pro Se.      Andrew Joseph Mulcunry,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marla   Crawford     appeals   the   district   court’s     order

denying relief on her employment discrimination and retaliation

claims.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     Crawford v. Dep’t of Corr. Educ., No. 3:11-cv-

00430-HEH   (E.D.   Va.   Nov.   29,   2011).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                       2